Citation Nr: 1758760	
Decision Date: 12/19/17    Archive Date: 12/28/17

DOCKET NO.  14-08 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for hearing loss of the left ear. 

2.  Entitlement to service connection for hearing loss of the right ear.  


REPRESENTATION

Veteran represented by:	Mississippi State Veterans Affairs Board


ATTORNEY FOR THE BOARD

S. Sorathia, Counsel





INTRODUCTION

The Veteran served on active duty in the United States Air Force from July 1969 to March 1973. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

The Veteran requested to appear before a member of the Board for a hearing.  Per his request, a May 2017 hearing was scheduled, but he failed to appear.  As the Veteran did not provide any explanation for his failure to appear at the hearing, his hearing request is considered withdrawn.  38 C.F.R. § 20.704(d).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

This claim must be remanded in order to obtain an adequate medical opinion regarding the etiology of the Veteran's hearing loss.  The Veteran was afforded a VA examination in November 2012.  The examiner opined that the left ear hearing loss was less likely than not related to service since hearing loss was not noted upon separation from service.  However, the examiner did not consider the Veteran's lay statements that his hearing loss began in service.  Moreover, the entrance audiogram was conducted in March 1969.  Accordingly, the examiner should consider the March 1969 entrance audiogram under both the American Standard Association (ASA) units and the International Standards Organization (ISO) units.  The examiner should review the March 1969, May 1971, and February 1973 audiograms and discuss the Veteran's documented in-service threshold shifts.  

VA treatment records dated since November 2012 should be associated with the claims file. 
The Veteran also mentioned that he was in receipt of Social Security disability benefits.  Such records should be sought upon remand.  See Golz v. Shinseki, 590 F. 3d 1317 (Fed. Cir. 2010).  
    
Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all records of VA treatment dated since November 2012. 

2.  Afford the Veteran an additional opportunity to identify any relevant private treatment records.  The AOJ should take appropriate steps to obtain the identified treatment records.  Any negative response should be associated with the claims file. 

3.  The Veteran's Social Security Administration records should be sought.  If the records sought are not available, the claims file should be annotated to reflect such and the Veteran should be notified.   

4.  Then, schedule the Veteran for a VA examination to determine the nature, onset, and etiology of his hearing loss. 

(i)  The examiner should determine whether the Veteran has a hearing loss disability of the right ear pursuant to VA regulations. 

(ii) If the Veteran has a hearing loss disability of the right ear pursuant to VA regulations, then the examiner is asked to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's hearing loss had its onset in service, manifested within one year of separation from service, or is otherwise related to service. 

The examiner should convert the March 1969 entrance audiogram results from ASA to ISO units and then consider the results under both units.  

The examiner should also discuss the Veteran's lay statement that his hearing loss had its onset in 1973 and the in-service documented shift at 4000 hertz from March 1969 to May 1971.    

(iii) The examiner should then opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left ear hearing loss had its onset in service, manifested within one year of separation from service, or is otherwise related to service. 

The examiner should convert the March 1969 entrance audiogram results from ASA to ISO units and then consider the results under both units.  The examiner should also discuss the documented in-service threshold shifts seen at 1000, 2000, 4000 hertz of the left ear.  Additionally, the examiner should discuss the Veteran's lay statement that his hearing loss had its onset in 1973.  

The examiner must not rely solely on the fact that the Veteran's hearing was within "normal" limits for VA purposes, or non-ratable as per 38 C.F.R. 
§ 3.385, at the time of separation from service in offering a negative rationale, as such an opinion will be considered inadequate for rating purposes.
  
5.  Then readjudicate the claims.  If the benefits sought remain denied, the Veteran must be furnished a Supplemental Statement of the Case.  The Veteran must be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further Veteran consideration.   
   
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




